Case 2:21-cv-00077-JFC Document 1-4 Filed 01/18/21 Page 1of5

IN THE COURT OF COMMON PLEAS OF LAWRENCE COUNTY, PENNSYLVANIA

ANNE PAPA,

Plainuff,.

¥.

NESHANNOCK VFD, NESHANNOCK VFD
BOARD, JOHN D. DICOLA, CHIEF AND
INDIVIDUALLY, BRADLEY SHAFFER,
DEPUTY AND INDIVIDUALLY, AND
BRIAN MELCER, DEPUTY AND
INDIVIDUALLY,

Defendants.

JURY TRIAL DEMANDED

 

CIVIL DIVISION
9
1070! of 2020ca%“
PRAECIPE FOR APPEARANCE

Filed on Behalf of Defendants,

Neshannock VFD, Neshannock VF D Board,
John D. Dicola, Chief and individually,
Bradley Shaffer, Deputy and individually, and
Brian Metcer, Deputy and individually.

Counsel of Record for This Party:

Bruce E. Rende, Esquire
PA 1.D.#52714

Timothy D. Iannini, Esquire
PA I.D. #205572

ROBB LEONARD MULVIHILL LLP
Firm #249

BNY Metlon Center

500 Grant Street, Suite 2300
Pittsburgh, PA 15219

(412) 281-5431
(412) 281-3711

Telephone:
Facsimile:

FILED/ORIGINAL

{R1102382.1 }

2020 0€T 30 AM IO: [6

JODI KLABOX-ESOLBO
Case 2:21-cv-00077-JFC Document 1-4 Filed 01/18/21 Page 2 of 5

IN THE COURT OF COMMON PLEAS OF LAWRENCE COUNTY, PENNSYLVANIA

ANNE PAPA,

Plaintiff,

NESHANNOCK VFD, NESHANNOCK VFD
BOARD, JOHN D. DICOLA, CHIEF AND
INDIVIDUALLY, BRADLEY SHAFFER,
DEPUTY AND INDIVIDUALLY, AND
BRIAN MELCER, DEPUTY AND
INDIVIDUALLY,

Defendants.

 

CIVIL DIVISION

10701 of 2020ca

PRAECIPE FOR APPEARANCE

Please enter the appearance of ROBB LEONARD MULVIHILL LLP, Bruce E. Rende,

Esquire, and Timothy D. Iannini, Esquire, on behalf of Defendants, Neshannock VFD,

Neshannock VFD Board, John D. Dicola, Chief and individually, Bradley Shaffer, Deputy and

individually, and Brian Melcer, Deputy and individually, in the above-captioned case.

Respectfully submitted,

ROBB LEONARD MULVIHILL LLP

/s/Bruce E, Rende
Bnuce E. Rende, Esquire

FILED/ORIGINAL

{R1102382.1 }

2020 0CT 30 AM IO: 16

JOD] KLABOK-ESOLDO

AnMm

ABER gyd PB
Case 2:21-cv-00077-JFC Document 1-4 Filed 01/18/21 Page 3of5

CERTIFICATE OF SERVICE
The undersigned hereby certifies that a true and correct copy of its PRAECIPE FOR

APPEARANCE has been served via United States First Class Mail, postage prepaid, this 23”

day of October, 2020, upon the following:

Angelo A. Papa, Esquire
Signature Hill Legal
318 Highland Avenue
New Castle PA 16101

/s/Bruce E. Rende
Bruce E. Rende, Esquire

{R1102382.1 }
Case 2:21-cv-00077-JFC Document 1-4 Filed 01/18/21 Page 4of5

CERTIFICATE OF COMPLIANCE
I certify that this filing complies with the provisions of the Public Access Policy of the
Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial Courts that
require filing confidential information and documents differently than non-confidential

information and documents.

Submitted by: __Counsel for Defendant
Signature: /s/Bruce E. Rende
Name: ___ Bruce £. Rende, Esquire

Attorney No.: __ 52714

FILEDIORIGINAL

{R1 102382.) } 70200CT 30 AH 10: 16
JOD! KLABOH- £SOLDO

DOM ANN nit
Case 2:21-cv-00077-JFC Document 1-4 Filed 01/18/21 Page 5of5

ROBB LEONARD MULVIHILL

ATTORNEYS AT LAW

 

 

 

October 28. 2020 Bruce E. Rende
brende@:Imlawfinn.com
Abe adnsitied in WI" > OH

Jodi Klabon-Esoldo

Lawrence County Government Center
Prothonotary Office

430 Court Street

New Castle, PA 16101

RE: Anne Papa v. Neshannock VFD, Neshannock VFD Board, John D. Dicola,
Chief and individually, Bradley Shaffer, Deputy and individually, and Brian
Melcer, Deputy and individually,

Claim No: PATR20100579-00001
Our File No: 26674BER

 

Dear Ms. Kiabon-Esoldo:

Enclosed please find the Defendants’ Praecipe for Appearance for filing in the above-
referenced maiter.

If vou have any questions or concerns, please do not hesitate to contact us.
Verv truly yours,

/s/Bruce E. Rende
Bruce E. Rende

BER/evm

Enclosures RECEIVED
ce: Angelo A, Papa, Esquire (w/o enclosures) act 30 2020
{R1EO2550,1 |

Robb Leonard Mulvihill LLP © BNY Mellon Center * 500 Grane Street » Suite 2300 + Pittsburgh. Pennsylvania 15219
Phone 442-281-5431 » Fax 412-281-3711 © rhnlawfirm.com
Northern Regional Office © 724-779-5040
